DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specific to system claim 1:  Software (i.e. publish manager, inquiry manager, marketplace manger, publication administrator, registration administrator and notification manager) cannot be claimed as structural elements in a computing system. Such software would be performed by a computing element (e.g. processor, computer or server) executing instructions stored therein non-volatile computer-readable medium. Correction is required.
Specific to system claim 1:  Datasets (i.e. data) cannot be claimed as a structural element in a computing system. Such data would be accessed/stored by a computing element (e.g. processor, computer or server) executing instructions stored therein non-volatile computer-readable medium. Correction is required.
Claims 2 and 3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The inventor appears to have engaged in statutory class switch. Parent claim 1 is a system claim. Claims 2 and 3 are method claims which cannot be claimed as structural elements in a system claim. Correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 is interpreted to invoke 35 USC 112(f):
“means for creating digital-relationship for associated said webpages and said catalogs;”
“means for primarily creating, securing and publishing remote publisher customer said catalogs and said webpages;”
“means for primarily creating remote inquiry customer said catalogs and querying said eMarketplace publications;”
“means for navigating said remote customers across said e-marketplace gateway;”
Claim 4 is interpreted to invoke 35 USC 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 USC 103 as being unpatentable over Gritsch, US 2016/0021159, in view of Moroney, US 2006/0122914.
In Gritsch see at least:
(underlined art text is for emphasis)
[Gritsch: 0023] The present disclosure is directed to facilitating targeted contact between exhibitors and attendees at expositions. The disclosure involves a process in which data from multiple, disparate data sources is aggregated and integrated or otherwise synchronized to generate unique targeted communications and/or reports. The targeted communications and reports may include data from each of the disparate data sources or some subset thereof, such that generation of the communications and reports would not be possible without first aggregating data from the various data sources, integrating or synchronizing such data and, in some cases, performing additional processing to the data.
[Gritsch: 0026] Some aspects of the present will improve the interaction between exhibitors and attendees through the aggregation of data from multiple (e.g., two or more) disparate data sources, the integration of such data, and the generation of targeted communications using the data. The data sources may include sources managed or otherwise under the control of separate entities or under separate unconnected systems. In some embodiments, a system may obtain data regarding expositions, exhibitors, attendees, housing, attendance, travel, replies and other user-provided information, etc. Each of these types of data (or subsets thereof) may be obtained from different data sources, physically located in different locations, collected by and under the control of different entities, etc. By obtaining and integrating the data from the various data sources, targeted communications and reports can be generated that would not otherwise be possible using only data from one of the data sources. For example, data collected and managed by exposition sponsors regarding the various exhibitors and attendees of an exposition can be obtained from one or more data sources under the control of the exposition sponsor. The sponsor may have different computer systems to manage exhibitor registration data and exhibition hall floorplan mapping. In addition, the sponsor may have outsourced management of housing and/or onsite registration for the attendees and exhibitors to separate housing and registration providers. In this case, neither the sponsor nor any other entity would be able to generate communications targeted at attendees staying at particular hotels when they arrive at the exposition. However, once attendee, housing, and registration data has been aggregated and integrated, the sponsor or some other authorized entity (e.g., an exhibitor) can generate communications targeting attendees staying at particular hotels. Such communications may be further targeted at attendees with specific interests or characteristics (e.g., attendees with specific demographic characteristics who are interested in specific products or services being exhibited at the exposition), which would not be possible using the housing data alone. The timing of the delivery of such communications can also be tied to the time of arrival at the exposition.
[Gritsch: 0085] The exposition synchronization system 100 can be a computing system configured to receive, process, and maintain exposition-related data (such as the data 101-107 illustrated in FIG. 1A) from various data sources 120, and generate targeted communications and reports for delivery to user devices 130A-130C. For example, the exposition synchronization system 100 can be a server or group of servers that may be accessed via a network 150. The exposition synchronization system 100 can include a number of components to provide various features, such as the input synchronizer 108, data store 109, output filter 110, messaging modules 111-113, reporting module 114, and contacts manager 115, as described above with respect to FIG. 1A.
Regarding claim 1: In an electronic communication platform between a computing system and a plurality of network-based remote customers, an internet information transmission and processing system for time-bounded marketplace events, including means for publishing and querying electronic marketplace event catalogs, social networking across said platform before said marketplace events, and induces said remote customers collaboration during and after said marketplace events, said system comprising: 
datasets, said [an] dataset comprising said remote customer said cataloged data and information; 
[Gritsch: 0041] The exhibitors at the exposition can also supply or create data related to the products, services or information that they will offer to attendees. For example, exhibitors can provide data about their business and their product or service offerings via a registration form or web site. This exhibitor data 102 could be supplied to the exposition synchronization system 100 by the sponsor, but may also be created through other third parties such as exposition managers, exhibitors, registration service providers and other similar service providers. The exhibitor data may include, but is not limited to: 
[0042] 1. Exhibitor name, address and other contact information 
[0043] 2. Exhibitor product, service and information offerings 
[0044] 3. Exhibitor web site [0045] 4. Exhibitor meeting schedule and availability 
[0046] 5. Exhibitor client list 
[0047] 6. Exhibitor desired attendee contacts by name, company, demographics and/or interests 
[0048] 7. Exhibitor product samples or information.
Please note: Data about an exhibitor’s product or service offerings qualify as a catalog.
[Gritsch: 0049] The attendees of an exposition can also supply or create data related to themselves, along with the products, services or information that are of interest to them at the exposition. For example, attendees can provide data about their business and their product or service interests via a registration form or web site. This attendee data 103 could be supplied by the sponsor or attendees, but may also be created through other third parties such as exposition managers, registration service providers and other similar service providers. The attendee data may include, but is not limited to: 
[0050] 1. Attendee name, business, address and other contact information 
[0051] 2. Attendee email address and cell phone number 
[0052] 3. Attendee company, title and demographic information 
[0053] 4. Attendee desired list of exhibitor contacts by name, product type, service or information presented 
[0054] 5. Attendee history with the sponsor and prior exposition attendance 
[0055] 6. Attendee travel plans to exposition 
[0056] 7. Attendee hotel or other housing plans at exposition
digital storage media connected in communication with said computing system for primarily storing said catalogs and webpages;
[Gritsch: Figs. 1A-1B; 0085] … data store 109, 
an e-marketplace gateway connected in communication with said computing system and said digital storage media for primarily storing said catalogs and said webpages, including means for creating digital-relationship for associated said webpages and said catalogs;
[Grtisch: Fig. 1B: 0083] … The system may receive data from all types of data sources 120, including but not limited to server computing devices storing the various types of data 101-107 illustrated in FIG. 1A, other computing and mobile devices, bar code readers and other scanners used at the exposition center to monitor the attendance of the attendees, radio-frequency identification devices (“RFID”) and other location establishing devices used to monitor the movements of the attendees within the exposition center, etc.
[Gritsch: 0177] At block 504, the exposition synchronization system 100 can automatically select the additional data elements that will be included in the email message. In the present example, additional data elements to be used with the email message template are (i) exhibitor name, (ii) exhibitor product category, (iii) exhibitor product description, (iv) exhibitor location at the exposition and (v) exhibitor website.
[Gritsch: 0196] Advantageously, the process 500 allows sponsors to facilitate the introduction of exhibitors and attendees based upon their products offered and desired. Based upon data elements filtered from the exposition data 101, exhibitor data 102, and attendee data 103, a targeted email can be sent to an attendee, allowing the attendee to preview the exhibitors offering products or services in which the attendee has indicated an interest (e.g., by providing links to the websites associated with the exhibitors). 
Please note: Ample evidence of means for creating digital-relationship for associated said webpages and said catalogs.
a publish manager implemented in said system and in communication with said digital storage media, including means for primarily creating, securing and publishing remote publisher customer said catalogs and said webpages;
Rejection is based upon the teachings applied to claim 1 by Gritsch and further upon the combination of Gritsch-Moroney. Although Gritsch does not expressly mention publishing customer catalogs, Moroney would have taught Gritsch techniques for publishing a complementary/custom catalog for a customer having specific interests.
In Moroney see at least:
[Moroney: 0007] The present invention provides a system and method for generating dynamic catalogs representative of the preferences of a customer. In an illustrative implementation, the system comprises a user interface into which a user enters a query indicative of the product or products of interest. The query is processed using an electronic search engine, typically accessible via the internet. The search engine returns the results, which are then compiled to create a catalog. The catalog is then delivered to the user.
[Moroney: 0008] In one exemplary implementation, the method for generating dynamic catalogs comprises conducting an internet search using a search engine in response to a user inquiry. The results are returned, formatted into catalog form, and delivered to the user via a selected delivery means.
[Moroney: 0014] Existing techniques, however, do not facilitate sending a product specific catalog to a potential customer who is known to be in the immediate market for such a product. In other words, the catalogs of today are driven by vendors and not by customers. The ability to generate a dynamic catalog supplied to a customer that is specific to his or her needs would benefit both vendors and customers. It would enable the vendor to target the proper market segment (i.e., people who have expressed a direct interest in a particular product) and would enable the customer to quickly and easily evaluate the various products from various retails that satisfy his or her needs.
[Moroney: 0015] The system and method in accordance with the present invention provides for dynamic custom catalog generation. The present invention can be utilized to allow for custom catalogs to be delivered to a customer who desires the information contained in the catalog. The catalogs are provided in a format that presents the information in a manner designed to be easily referenced by the consumer and also to allow the retailer to effectively market the products, thus providing improvement over existing internet searching.
[Moroney: 0019] FIG. 2 is a flow chart illustrating one embodiment of the steps involved in practicing the present invention. A customer who desires a custom catalog would access the system via a user interface and enter a query (step 201). For example, a customer who is interested in a particular item would use the system to obtain information specific to the item. An example would be a customer who desires to purchase a kayak. Using the method illustrated in FIG. 2, the consumer defines the information that will appear in the custom catalog by entering the item he desires (e.g., "kayak) into the system as a query via the user interface. In an exemplary embodiment, the user interface provides access to a graphical user interface (GUI) screen, typically displayed as a web page. The GUI screen is thus accessible from any device having internet access.
[Moroney: 0025] The decision as to which databases to search can be user defined (e.g., a user could choose if he or she would like to have related products included in the catalog), or the system provider could determine which databases are to be included in the search. For example, the system could be employed by a single large organization that offers many products. For example, the ability to generate a custom catalog of a company's products could be included on the company's web site. In such an event, the organization is only interested in searching within its internal product line, thus the database would not contain any products of other vendors. Other embodiments include a system unaffiliated with any specific vendor. The customer would access the system directly through the service provider's own site. In this embodiment, many products of many vendors could be included in a product database.
[Moroney: 0028] A variety of modifications to the embodiments described will be apparent to those skilled in the art from the disclosure provided herein. For example, systems can be employed that require the user to register before having access to custom catalogs, thus allowing collection of additional demographical and lifestyle information that could be valuable from a sales and marketing standpoint. Promotional items and coupons could be incorporated into the custom catalogs. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Moroney, which publish custom catalogs for customers making an inquiry, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Moroney to the teachings of Gritsch would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Stated in other words, Gritsch using the techniques taught by Moroney, can offer exhibition specific catalogs, exhibitor specific catalogs and/or customer specific catalogs based on customer interests. For example in the message sent to Mary Jones illustrated in Fig. 4B (450), a custom catalog can be delivered to Mary Jones upon arrival at Booth 232.
an inquiry manager implemented in said system and in communication with said digital storage media, including means for primarily creating remote inquiry customer said catalogs and querying said eMarketplace publications;
Rejection is based upon the teachings and rationale applied to claim 1.
a marketplace manager implemented in said computing system and in communication with said managers and said e-marketplace gateway, enabling means for said e-marketplace gateway store and query said publications;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Gritsch-Moroney.
In Gritsch-Moroney see at least:
[Gritsch: 0196] Advantageously, the process 500 allows sponsors to facilitate the introduction of exhibitors and attendees based upon their products offered and desired.
a publication administrator implemented in said system and in communication with said managers, including means for navigating said remote customers across said e-marketplace gateway;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Gritsch-Moroney.
In Gritsch-Moroney see at least:
[Gritsch: 0173] … An example of a targeted preview communication generated using the process 500 is shown in FIG. 5B. Illustratively, the targeted preview communication is a customized email to a particular attendee (e.g., Mary Jones) of an exposition (e.g., The Gift Show in San Francisco) inviting the attendee to preview the products to be offered at the exposition that match the attendee's indicated interests. In this example, the exposition synchronization system 100 has knowledge of the type of products that the attendee is interested in because the exposition synchronization system 100 has received attendee data 103 (e.g., registration information) and reply data 107 (e.g., replies to confirmation emails, questionnaires, and the like) ahead of time, as described below. Please note: Facilitates attendee access to the marketplace, e.g. “The Gift Show” exposition via links.
[Gritsch: 0196] Advantageously, the process 500 allows sponsors to facilitate the introduction of exhibitors and attendees based upon their products offered and desired. Based upon data elements filtered from the exposition data 101, exhibitor data 102, and attendee data 103, a targeted email can be sent to an attendee, allowing the attendee to preview the exhibitors offering products or services in which the attendee has indicated an interest (e.g., by providing links to the websites associated with the exhibitors). 
[Gritsch: 0197] In addition to providing information about exhibitors offering products or services about which the attendee has indicated an interest, the preview links described above may include tracking information that allows the exposition synchronization system 100 to track “click-throughs.” When an attendee in receipt of a preview message—such as the message 550 shown in FIG. 5B—clicks on one of the exhibitor links, the resulting request may be initially sent to the exposition synchronization system 100 or some third-party provider of tracking services. 
a registration administrator implemented in said system and in communication with said digital storage media and said managers for primarily creating and updating said remote customer records;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Gritsch-Moroney.
In Gritsch-Moroney see at least:
[Gritsch: 0026] … The sponsor may have different computer systems to manage exhibitor registration data and exhibition hall floorplan mapping. In addition, the sponsor may have outsourced management of housing and/or onsite registration for the attendees and exhibitors to separate housing and registration providers. …
[Gritsch: 0041] … For example, exhibitors can provide data about their business and their product or service offerings via a registration form or web site. This exhibitor data 102 could be supplied to the exposition synchronization system 100 by the sponsor, but may also be created through other third parties such as exposition managers, exhibitors, registration service providers and other similar service providers.
[Gritsch: 0079] In some embodiments, data may be entered directly into the data store 109 without being retrieved by the input synchronizer 108. For example, a system administrator or some other user may define an exposition by submitting data directly to the data store 109 or through the input synchronizer 108, without the data coming from a separate external data source 120. As another example, administrators may add or update data in the data store 109 over the course of an exposition in order to correct identified inaccuracies, provide additional features, etc.
a notification messenger implemented in said system for notifying said remote customers across said network and platform;
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Gritsch-Moroney.
In Gritsch-Moroney see at least:
[Gritsch: 0089] FIG. 2A presents an example process 200 for generating a targeted communication using various types of exposition-related data 101-107 aggregated and integrated from multiple (e.g., two or more) different data sources 120. An example of a targeted communication generated using the process 200 is shown in FIG. 2B. 
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 3: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Gritsch-Moroney.
In Gritsch-Moroney see at least:
[Gritsch: 0076] The data 101-107 may be stored at the respective data sources 120 in various formats, such as in relational databases, object-oriented databases, data catalogs, spreadsheets, markup documents (e.g., extensible markup language or “XML” documents), and the like. The data can be obtained from the data sources 120 on-demand (e.g., upon request of a system administrator of one or more of the data sources 120), according to some predetermined or dynamically determined schedule (e.g., hourly, daily, weekly, etc.), or in response to some other event (e.g., upon change of data at the data source an update may be sent to the exposition synchronization system 100).
[Gritsch: 0079] In some embodiments, data may be entered directly into the data store 109 without being retrieved by the input synchronizer 108. For example, a system administrator or some other user may define an exposition by submitting data directly to the data store 109 or through the input synchronizer 108, without the data coming from a separate external data source 120. As another example, administrators may add or update data in the data store 109 over the course of an exposition in order to correct identified inaccuracies, provide additional features, etc.
Regarding claim 4: Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Gritsch-Moroney.
In Gritsch-Moroney see at least:
means for interaction across said network and said platform with said remote customer — P to I, I to P;
[Gritsch: Fig. 1B; 0083]
means for social interaction across said network and said platform with said remote customers — P to a plurality of I, I to a plurality of I;
[Gritsch: 0081] One or more messaging modules may be used to send targeted communications. The messaging modules may include a text messenger 111 configured to generate text messages deliverable to mobile phones, an email messenger 112 configured to deliver email messages to particular email addresses, and various other messengers 113. The other messengers 113 may be used to automatically send other types of electronic messages, such as social media messages and postings (e.g., Facebook), blog or microblog postings (e.g., Twitter), or the like. 
means for face-to-face collaboration with said remote customer — P to I, I to P;
[Gritsch: 0001] …The end goal of a successful exposition is to have desired exhibitors and attendees meet to conduct business.
[Gritsch: 0063] … Whichever method (or a combination thereof) is selected by the sponsor, the end result is a set of onsite data 105 regarding the physical presence and interaction of attendees and exhibitors at the exposition.
means for face-to-face social collaboration with said remote customers — P to a plurality of I, I to a plurality of I.
[Gritsch: 0081] … The other messengers 113 may be used to automatically send other types of electronic messages, such as social media messages and postings (e.g., Facebook), blog or microblog postings (e.g., Twitter), or the like. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2002/0083061 (Russell) “Method of Providing Tradeshow Information,” discloses: [0007] The present invention discloses methods for providing searchable electronic databases for use in conferences (e.g., tradeshows, conventions, expositions, and similar events). In the preferred embodiment, tradeshow information is collected prior to the meeting and electronically compiled into a database in a format compatible with a searchable reader software. The vendors would be allowed and encouraged to access a secure web page or wireless network, which would allow them to upload specified amounts of information including a web page address and information about their products for a specified cost. The database is electronically stored on a CD, a computer hard drive, a personal digital assistant (PDA) compatible database, or uploaded on a web page. A user may obtain a CD, a PDA download, or an access password for the web page, and may access the database using a personal computer or a computer system provided at the tradeshow. [0008] The present invention allows a tradeshow attendee to efficiently search for desired information at the tradeshow. In addition, interested parties may readily obtain desired information without attending the tradeshow.
US 2008/0120150 (McSheffrey et al.) “Processing of Trade Show Information,” discloses: [Abstract] A system determines a level of interest of items at a trade shown (e.g., a trade show exhibit or presentation) based on data about the identity of the items presented at the trade show (e.g., a trade show exhibit or presentation) and information indicating items in which attendees have expressed some interest during the show (e.g., information indicating a person has visited a trade show booth or requested information from a vendor manning a booth).
US  2012/0271735 (Saffer) “Method and Apparatus for Providing an Electronic Commerce Platform,” discloses: [0006] A wide variety of goods and/or services can be offered for sale using electronic marketplaces, making them an attractive means for sellers to list items for which it would be difficult to market through conventional methods (e.g., estate sales, pawn shops, fleas markets, yard sales, classified ads, etc.). By way of example only, such goods may include consumer items such as cars, televisions, other electronics, household items, office equipment, and furnishings, among many other things. Such services may include household services, business services, personal services, and marketing services, among many other things. [0010] In one embodiment, disclosed herein is a method of electronic commerce on a computer-implemented electronic marketplace platform, which may include receiving, through an electronically implemented listing module of the electronic marketplace platform, electronic information regarding an item to be listed for sale; categorizing, through an electronically implemented categorization module of the electronic marketplace platform, the item to be listed for sale base at least in part on the received information; and receiving, through an electronically implemented query module of the electronic marketplace platform, an electronic query regarding an item to be purchased.
US 2014/0100991 (Lenahan et al.) “System and Methods for Personalization and Enhancement in a Marketplace,” discloses: [0201] FIG. 67 is a diagram illustrating creating a virtual yard sale from items in a user inventory, consistent with some embodiments. The user may use the mobile marketplace application 134 to list items in their inventory in bulk to create a virtual yard sale. Alternatively, the user can upload images of products that they have lying around, as discussed above with respect to FIGS. 63-67, and associate prices to the products to create a virtual yard sale. Each item captured in the uploaded image may be identified by the image recognition applications 222. Once identified, the product display modules may retrieve the corresponding product information from database 132. In some embodiments, the user may designate certain groups of products as lots.
US 11,431,723 (Holsinger et al.) “System and Method for Controlling Access to Data Associated with a Venue-Centric Event,” discloses: (col. 10, lines 13-27) A schematic of exemplary data in a database according to the teachings of the present disclosure is shown in FIG. 3. The data may be stored in the local data storage 30 of the venue-centric data access control system 10. Users may interact with the data by viewing and manipulating the data models and views 34. FIG. 3 illustrates a variety of data types 300 that may be received, stored, and transmitted by the system 10. The data types 300 are those expected to be associated with a venue-centric event, such as registration, attendee tracking, space plan management, presentation management, schedules, lead retrieval, exhibitor information, and the like. The present disclosure is not limited to any particular data types, but rather contemplates any data type that might be associated with a venue-centric event.
PTO-892 Item U “Bobbin Americas opens to new technology, global networking,” discloses: Beacon Funding Corp., an equipment-based leasing company specializing in embroidery and screen-printing equipment, will be promoting www.FreeEmbroideryStuff.com. This site, a resource for commercial embroiderers, features: a database of more than 150 industry-specific order catalogs; downloadable stock designs; a buy/sell equipment classified section; demo versions of software; coupons; and a subscription page for industry magazines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        October 5, 2022